Plaintiff in error, C.H. Holden, was convicted in the county court of Oklahoma county on a charge that on the 20th day of January, 1917, he did willfully and unlawfully transport, carry, and convey four quarts of whisky from a point unknown in and through and along Grand avenue, Oklahoma City, to a place known as 310 East Grand avenue. In pursuance of the verdict, the court sentenced him to be confined in the county jail for 30 days, and to pay a fine of $50. From the judgment, an appeal was taken by filing in this court on June 14, 1917, a petition in error with case-made.
On March 28, 1918, a motion to dismiss the appeal was filed by the Attorney General for the reason that since the appeal was taken the said Holden has been out of the State of Oklahoma and in the State of Texas violating the prohibition laws of both states. In support of said motion the affidavits of J.D. Key, sheriff of Wilbarger county, Tex., and of J.M. Edwards, constable in said county, and made exhibits in the case of E.R. Bryce v. State, ante, p. 456, 172 P. 976, are referred to.
Upon an examination of the motion to dismiss and the proof supporting the same, to which no response has been filed, and for the reason stated in the opinion in the Bryce Case, supra, we are of the opinion that plaintiff in error has waived the right to have his appeal in this case considered and determined. The appeal herein is therefore dismissed. Mandate forthwith.